Citation Nr: 0406538	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  00-00387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Panayotis Labrakopoulos, Counsel



INTRODUCTION

The veteran had verified active duty from August 1938 to 
August 1960.  He died in October 1998, and the appellant is 
his widow.  

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1999 RO decision which denied service 
connection for the cause of the veteran's death, which the 
appellant claims in order to establish entitlment to 
Dependency and Indemnity Compensation (DIC) benefits.  This 
is the only issue properly before the Board.  In February 
2004, the Board granted the appellant's motion to advance the 
case on the Board's docket.

The RO also listed an issue of entitlement to Chapter 35 
Survivors' and Dependents' Educational Assistance.  However, 
the appellant has never claimed or appealed for such 
educational benefits, and eligibility for such benefits 
automatically flows from a favorable finding on service 
connection for the cause of the veteran's death.  Thus the 
Board finds there is no separate appellate issue of 
entitlement to Chapter 35 educational benefits.  The RO also 
listed an issue of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318.  But the appellant never claimed nor 
appealed for DIC under the alternative grounds of 38 U.S.C.A. 
§ 1318.  In any event, as the Board is granting service 
connection for the cause of the veteran's death, which is one 
basis for DIC, an issue of entitlement to DIC under the 
alternative grounds of 38 U.S.C.A. § 1318 is moot and will 
not be addressed.


FINDINGS OF FACT

The veteran died many years after service as the result of 
peripheral vasular disease, and the fatal peripheral vasular 
disease began during his active duty.


CONCLUSIONS OF LAW

A disability incurred in service (peripheral vasular disease) 
caused the veteran's death, and the criteria for service 
connection for the cause of death are met.  38 U.S.C.A. 
§§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's widow claims service connection for the cause 
of his death, in order to establish entitlement to DIC.  
Given the favorable decision of the Board, there has been 
adequate VA compliance with the notice and duty to assist 
provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection will be presumed for certain chronic 
diseases, including hypertension, arteriosclerosis, and 
organic heart disease, which are manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  Dorland's Illustrated Medical 
Dictionary at 635 (26th ed. 1981).

The evidence shows the veteran had verified active duty from 
August 1938 to August 1960 in the Marine Corps.  He 
reportedly had some additional earlier service, the dates of 
which have not been verified.  He was a decorated combat 
veteran who retired from service based on disability.

During his lifetime, service connection was established for 
hearing loss, otitis media, residuals of a shell fragment 
wound of the lumbo-pelvic area and left thigh, residuals of a 
shell fragment wound of the abdomen, postoperative residuals 
of ureter repair, and multiple scars of the scrotum, 
buttocks, legs, hands.  The combined compensation rating for 
the service-connected conditions was 30 percent.

The veteran died in October 1998, many years after service.  
The medical evidence shows the underlying cause of his death 
was peripheral vascular disease, and if such is deemed 
service-connected, then service connection for the cause of 
death would be warranted.  

Service medical records from the latter part of the veteran's 
service show he was evaluated in September 1958 for chest 
pain.  There was a questionable EKG; blood pressure was 
borderline elevated at 150/90; and there was an impression of 
pericarditis.  He was hospitalized in October-November 1958 
for treatment of pericarditis of unknown etiology.  During 
the admission he had a borderline elevated blood pressure 
reading of 130/90.  He was again hospitalized in November-
December 1958, and findings included an elevated blood 
pressure of 140/100, as well as Grade I arteriosclerotic 
changes of the fundi of the eyes.  There were questionable 
findings on EKG.  The final hospital diagnosis was 
psychogenic cardiovascular reaction manifested by chest pain.  
A November 1959 physical examination noted borderline 
elevated blood pressure of 120/90, and a December 1959 
examination for retirement noted borderline elevated blood 
pressure of 138/90.  The veteran was released from active 
duty in August 1960.  

Post-service medical records include an April 1961 VA 
examination showing blood pressure readings of 140/80, 
140/100, 150/110, 150/80, 140/100.  The diagnosis was mild 
hypertension.  Medical records in later years show the 
continuing presence of hypertension.  For example, at a 
September 1966 VA examination, blood pressure was 220/130, 
and the diagnosis was untreated hypertensive vascular 
disease.  VA hospital records from October 1979 show findings 
such as arteriolar narrowing of the fundi of the eyes, 
hypertension being treated with medication and current blood 
pressure of 180/110, and coronary atherosclerotic heart 
disease.  Continuing medical records into the 1990s show 
hypertension and arteriosclerosis of the heart and peripheral 
vessels.  Medical records from September 1998 indicate the 
veteran had gangrene of the left leg/foot as a complication 
of peripheral vascular disease, and this required a left leg 
amputation.  Evaluation at that time also showed 
arteriosclerotic peripheral vasular disease which was wide-
spread in the vessels of the body.  Other findings included 
heart disease and a history of hypertension.  After this 
admission, the veteran went to a nursing home, where he died 
in October 1998.

The death certificate shows the veteran died in October 1998 
as the result of sepsis, due to or the consequence of 
gangrene of a lower extremity, due to or the consequence of 
arteriosclerotic peripheral vascular disease. 

The underlying cause of the veteran's death was peripheral 
vascular disease.  By following the chain of evidence from 
the time of his death, back to the latter years of his 
lengthy military service, the Board finds sufficient evidence 
to show the fatal peripheral vascular disease began in 
service.  Service medical records note arteriosclerotic 
changes in the fundi of the eyes, which is an early sign of 
peripheral vascular disease.  Elevated blood pressure 
readings in service may be viewed as the early sign of 
hypertension diagnosed shortly after service.  The evidence 
as a whole shows hypertension was incurred in service, even 
if not diagnosed until after service.  38 C.F.R. § 3.303(d).  
Even if arteriosclerotic peripheral vascular disease could 
not be directly traced to service, it would be viewed as a 
secondary result of the hypertension, since hypertension is 
known to be a precursor of arteriosclerosis.  See, e.g., 
comments accompanying "cardiovascular-renal disease, 
including hypertension" in 38 C.F.R. § 3.309.  Thus both 
hypertension and peripheral vascular disease can be 
considered service-connected.  

With application of the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board finds that the veteran's 
fatal peripheral vascular disease started during his active 
duty, and such condition is deemed service-connected.  It 
follows that service-connection for the cause of the 
veteran's death is warranted, and his widow is entitled to 
DIC.


ORDER

Service connection for the cause of the veteran's death is 
granted.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



